Case 2:13-cr-00048-DBH Document 114 Filed 09/02/20 Page 1 of 1     PageID #: 828



                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


 UNITED STATES OF AMERICA,               )
                                         )
                                         )
 V.                                      )      CRIMINAL NO. 2:13-CR-48-DBH
                                         )
 ADAM WHITE,                             )
                                         )
                        DEFENDANT        )


  ORDER ON DEFENDANT’S MOTION FOR APPOINTMENT OF COUNSEL


      The defendant has filed a letter motion stating that he has asthma and the

warden at FCI Morgantown has denied his request for compassionate release.

He asks the court to appoint counsel so that he may file a motion for

compassionate release in court.

      I DENY the defendant’s motion for appointment of counsel on the bare-

bones showing he has made to date. He must first, on his own, make the best

case he can for compassionate release. I will then evaluate it and determine

whether to order the government to respond and/or to appoint counsel for White.

      SO ORDERED.

      DATED THIS 2ND DAY OF SEPTEMBER, 2020

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE
